AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Examiner comment
Although NPL reference “BEAUTY TECH MASK FROM LUCIBEL.LE PARIS DESIGNED BY OLIVIER LAPIDUS” appears similar to the claimed design and is available prior to the filing date of the claimed design, the disclosure appears to be inventor originated, and therefore has not been applied as prior art. 

Claim rejections
The claim is rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
 
The claim is indefinite and non-enabling because there are inconsistencies between the views of the drawings that are so great that the overall appearance of the design is unclear (MPEP § 1504.04), specifically: There are lines present in Fig. 1.1 that are not present on Fig. 1.3. Compare below

    PNG
    media_image1.png
    636
    478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    631
    505
    media_image2.png
    Greyscale


 
The claim is indefinite and non-enabling because the visual disclosure of the claimed design as originally filed is of such poor quality that its overall shape and appearance cannot be understood (MPEP § 1504.04), specifically: There are certain areas in the design which are unclear due to the poor line quality. In particular some of the lines appear blurry and are merging with one another, which obscures the appearance of certain details and structures. See examples cited below:
 

    PNG
    media_image3.png
    636
    1410
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    486
    1415
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    484
    1416
    media_image5.png
    Greyscale



The claim is indefinite and non-enabling because the visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP § 1504.04), specifically: The portions identified by darkened coloring below on Fig. 1.7 are unclear. It cannot be determined whether they are coplanar with one another or with the surrounding surfaces. If there are recesses present, the depth therein cannot be determined.

    PNG
    media_image6.png
    497
    992
    media_image6.png
    Greyscale

 
The claim is indefinite and non-enabling because the specification includes a description that refers to embodiments or modified forms not shown in the drawing, includes vague and non-descriptive words, such as “variations” and “equivalents,” or includes a statement indicating that the claimed design is not limited to the exact shape and appearance shown in the drawing (MPEP § 1504.04), specifically: the description of the stem as connecting to the base in a “flexible and deformable manner” refers to appearances and embodiments not shown in the drawings. 

"The only use possible for an ornamental design is its embodiment, exhibition, and observation." In other words, if one can determine what the design looks like from the specification, the claim is enabled. One must be able to observe the design according to the scope asserted. In this application, the claim is not commensurate with the scope asserted because applicant describes variations of the design that cannot be determined from what is shown.
 
One may not look upon the design shown in the drawings as the best mode of a more inclusive invention. ... the “best mode” requirement of the first paragraph of §112 is not applicable, as a design has only one “mode” and it can be described only by illustrations showing what it looks like (though some added description in words may be useful to explain the illustrations).

The claim is indefinite because the description broadens the claim’s scope to include undefined variations and numbers of other designs that cannot be determined from the drawings. Variations and modifications of the design, which are not shown in the drawings, are not permitted in a design patent.
 
The rejection of the claim may be overcome by canceling the above noted description from the specification.


 	Because of the inconsistencies, poor quality, inadequate disclosure and special descriptions, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.
 
To overcome this rejection, it is suggested that applicant submit new drawings of the claimed design that show the design clearly and consistently. If certain non-enabled portions of the design cannot be fully enabled without the introduction of new matter, applicant may remove from the claim the areas or portions of the design that are considered indefinite and nonenabling by converting them to broken line and amending the specification to indicate those portions form no part of the claimed design.
 
Replacement drawings
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 
Avoidance of new matter
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
 
References cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 
Conclusion
Accordingly, the claim is rejected under 35 U.S.C. 112(a) and (b).
 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MALLEY whose telephone number is (571)272-5375.  The examiner can normally be reached on Monday-Thursday 5:30am - 2:30pm and Fridays 5:30am - 9:30am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571.272.4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY SHANNON MALLEY/Examiner, Art Unit 2914